1

2

3
                                   IN THE DISTRICT COURT OF GUAM
4
       JOEL JOSEPH,                                                   CIVIL CASE NO. 14-00005
5
                  Plaintiff,
6
       vs.                                                           ORDER ASSIGNING
7                                                               MAGISTRATE JUDGE KENNEDY
       BENJAMIN ABRAMS, JAMES GILLAN,                                     FOR
8                                                                SETTLEMENT CONFERENCE
       ROSANNA RABAGO, M. THOMAS
9      NADEAU, and DOES I through L,

10                Defendants.

11

12
             Pursuant to 28 U.S.C. § 636(f), in an emergency and upon the concurrence of the chief judges

13   of the districts involved, “a United States magistrate judge may be temporarily assigned to perform

14   any of the duties specified in subsections (a), (b), or (c) of this section in a judicial district other than

15   the judicial district for which he or she has been appointed. No magistrate judge shall perform any of
16
     such duties in a district to which he or she has been temporarily assigned until an order has been issued
17
     by the chief judge of such district specifying (1) the emergency by reason of which the magistrate
18
     judge is being transferred, (2) the duration of his or her assignment, and (3) the duties he or she is
19
     authorized to perform.”
20
             This Court finds that an emergency necessitates the assignment of this case to Magistrate Judge
21

22
     Heather L. Kennedy of the District Court for the Northern Mariana Islands for the limited purpose of

23   presiding over a settlement conference. Magistrate Judge Bordallo presided over related cases at the

24                                                         1




                 Case 1:14-cv-00005 Document 161 Filed 05/05/20 Page 1 of 2
     Superior Court of Guam and the Court is unable to find an alternate judge to hold a settlement
1

     conference in this matter. Magistrate Judge Kennedy’s assignment shall continue until the settlement
2

3    conference is concluded and she is authorized to perform all necessary duties related to settlement.

4           IT IS SO ORDERED this 5th day of May, 2020.

5

6

7
                                              FRANCES M. TYDINGCO-GATEWOOD,
8
                                              Chief Judge, District of Guam

9

10

11

                                              RAMONA V. MANGLONA
12
                                              Chief Judge, District for the Northern Mariana Islands
13

14

15

16

17

18

19

20

21

22

23

24                                                     2




                 Case 1:14-cv-00005 Document 161 Filed 05/05/20 Page 2 of 2
